UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITEl)-STATES ()F AIVIERICA )
)
v. ) No. 2:12-CR-117-003
) JUDGE JORDAN
DYLAN J. PRIVE'I`TE )

AGREED ORDER OF REVOCATI()N

/-\ Petition t`or Revocation ol"Supervised Release has been l"tled against the det`endaiit, Dylan
.l. l’rivette, and the defendant admits that he has violated the conditions of his supervised release as
specified in violation numbers 1-4 in the Petition. An agreement has been reached between the
parties. recommending that I\/Ir. Privette"s supervised release should be revoked and that he should
receive a sentence ot` imprisonment ot`six (6) months with no supervision to l"ollow. Mr. Privette
agrees that the violations one through four in the Petition (Document lll) can be proven by a
preponderance ol" the evidence lt is recommended that Mr. Privette serve the incarceration term at
the BOP l~`acility at Manchester, Kentucky.

l\/Ir. l’rivette agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of
Criminal Procedure, waive her right to allocute at a revocation hearing, and asks that the agreement
ot"the defendant and the government pursuant to Rule l l of the Federal Rules ot`Criminal Procedure
be l`oun`d to be a proper sentence In doing so, the defendant acknowledges that he is giving up the
following rights:

(li The right to the assistance of counsel for his defense

(2) The right to See and hear all the witnesses and have them cross-examined in his
det`ense.

(3) The right on his own part not to testify unless she chose to do so in his det`ense, and

(4) 'l"he right to the issuance ol` subpoenas to compel the attendance ol` witnesses to
testify on his behalf`.

The Court has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. 'l`he violations above constitute Grade C violations for which an advisory
guideline range of`6 to 12 months,\/vould apply given his Ct‘iriiitial I~listory Categor_v lV. The Court
has considered this advisory guideline range The Court has also considered the statutory maximum
0l"8 months imprisonment The Court has also considered the factors listed in 18 U.S.Ci § 3553(a).

Based on the foregoing, the Court finds that the recommended sentence is suf`f`icient, but not
greater than necessary, to comply with the purposes Set. forth in 18 U.S.C. § 3553 a), while taking
into consideration all ol" those factors and the Chapter Seven policy statements Specifically, _the
Coutt finds that the defendant has admitted that the proof could establish by a preponderance of`the
evidence that she committed the violations as specified in violation numbers 1-4 in the _Petition.

lT lS I~IEREBY ORDERED, thet‘ef`ore, that the def`endant’s supervised release is hereby
revoked The defendant is hereby sentenced to a term ol` imprisonment of`six (6) months with no
supervision to follow lt is recommended that Mt‘. I’rivette serve the incarceration term'at the BOP

facility at t\/Ianchester, Kentucky.

aik@ca\/

l`-‘lonoiable R.}Z eon lo1dan
U1hiited States District ludge

/-\l’PROVED FO R EN l RY:

QLUME¢WW {jn`. l >< Dq/U_P>wwf&

onnald \ 4c Taylol Dylan l. Privett@/

 

 

 

Assistan ..S Attorney Delendant

O%MM/Q/ // /'7//§ //t;:/%/&u
7Lor Rodncy A. Mcbain _ TimS. 1\/loote

U. S. Probation Ofl1cer At'torney f`or Def`endant

bJ

